DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 9/22/2021, applicant has submitted an amendment filed 12/22/2021.
Claim(s) 1 and 4-13 has/have been amended.  Claim(s) 2-3 has/have been cancelled.  
Response to Arguments
	Efforts to contact Applicant’s representative (including attempts via telephone and via e-mail) were unsuccessful, and so this Final Office Action is being issued.

	Applicant’s amendments did not address all previously identified 112 issues and introduced some new 112 issues (see 112 rejections, below, for full detail).

Drawings
The drawings are objected to because:
Numbers in elements 951-952 of Figure 9 do not appear to be consistent with the Specification (paragraphs 245-249)
The following amendments should be sufficient to resolve this objection.
Amend “0.0066” in element 951 of Figure 9 to recite --0.033—
Amend “0.075” in element 951 of Figure 9 to recite --0.125--

Amend “0.0576” in element 951 of Figure 9 to recite --0.192—
Amend “0.2” in the “calibration weight” column of element 952 of Figure 9 to recite –1.0—
Amend “0.6” in the “calibration weight” column of element 952 of Figure 9 to recite –1.0—
Amend “1.4” in the “calibration weight” column of element 952 of Figure 9 to recite –1.3—
Amend “0.3” in the “calibration weight” column of element 952 of Figure 9 to recite –1.0--
Amend “1.4” in the “calibrated freq. weight” column of element 952 of Figure 9 to recite --1.82--
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As discussed below in the 112(b) rejections of claims 1, 12, and 13:
“a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are unclear, because it is not clear if Applicant meant to claim:
within a respective section (i.e. every section includes a respective set of multiple words)
OR
2. where there is one “plurality of words”, and where that one “plurality of words” is in every section of the speech data (i.e. every section includes the same plurality of words)
OR
3. where each section includes a respective one word, and where the sections collectively (as a result of every section including a respective one word) include “a plurality of words”.
OR
4. where each section includes a respective one or more words, and where the sections collectively (as a result of every section including respective word[s]) include “a plurality of words”)
OR
5. where speech recognition recognizes a respective set of candidate words for each section, and calculates a probability for every candidate word (i.e. all candidate words for all sections).
Among these 5 interpretations, interpretations 1 and 2, and the multiple word embodiment of interpretation 4, do not have written description in the original Specification, and are therefore new matter.  Applicant’s Specification appears to be individual words, and not multiple-word phrases in sections of speech.

The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1 (and similarly claims 12-13):
“a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are unclear, because it is not clear if Applicant meant to claim:
1. where every section of the speech data has a respective plurality of words within a respective section (i.e. every section includes a respective set of multiple words)
OR
every section of the speech data (i.e. every section includes the same plurality of words)
OR
3. where each section includes a respective one word, and where the sections collectively (as a result of every section including a respective one word) include “a plurality of words”.
OR
4. where each section includes a respective one or more words, and where the sections collectively (as a result of every section including respective word[s]) include “a plurality of words”)
OR
5. where speech recognition recognizes a respective set of candidate words for each section, and calculates a probability for every candidate word (i.e. all candidate words for all sections).
As discussed above in the 112(a) rejections of claims 1, 12, and 13, interpretations 1 and 2 and the multiple word embodiment of interpretation 4 are new matter.
Interpretation 3 is inconsistent with the claim language because the claim language recites that the “plurality of words” is in each of the sections, and therefore the claim language cannot refer to where every section includes only one word.  As claimed, every section must include multiple words.
only one spoken word in every section.  As claimed, every section must include multiple words.
It is therefore not clear what Applicant meant to claim by reciting “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1, because every interpretation of this claim language has a 112 issue.
“the probability” in the 7th to last line of claim 1 is ambiguous.  One probability is calculated for each/per word of the plurality of words, and there is no “for each of the plurality of words in each of the sections” phrase establishing that the “calibrate the probability…” step is a “for-loop” type step.  Therefore, as claimed, it is not clear which word’s probability is “the probability” in the 7th to last line of claim 1.
“the calculated probability” in the 7th to last line of claim 1 is ambiguous (same issue as discussed in the previous paragraph).
“the frequency weight” in the 7th to last line to the 6th to last line of claim 1 is ambiguous (one frequency weight is determined for each/per word of the plurality of words, and it is not clear which word’s frequency weight is “the frequency weight” in the 7th to last line to the 6th to last line of claim 1)
“combining words having a highest probability for each of the sections” in the 5th to last line to the 4th to last line of claim 1 is still linguistically proper but also still may not be consistent with what Applicant meant to claim.  See first paragraph of page 5 of the 
To restate the paragraph:
Also, while not linguistically improper (except for the “word-by-word probability” phrase), “selecting words having a highest calibrated word-by-word probability for each section” necessarily refers to where there are multiple words selected for every section, and not where one or more words are selected for each section.  If Applicant intended to claim where, for example, one or more words are selected per section, thereby selecting multiple words overall, this is not consistent with the existing language.
Similarly, “combining words having a highest probability for each of the sections” necessarily refers to where “combining words having a highest probability” (combining multiple words that all have a highest probability) is performed once per section, such that each section has a multiple words that all have a highest probability and that are combined.  
To be more clear:
Applicant appears to have intended to claim where the combined words are each a highest-probability-word that corresponds to a respective one of the sections.  For example, “I”, “am”, and “here” which forms the phrase “I am here” are each a highest probability word, where “I” corresponds to a first section of a speech utterance of “I am here”, “am” corresponds to a second section of a speech utterance of “I am here”, and “here” corresponds to a third section of a speech utterance of “I am here”.
In contrast, what is claimed by the phrase “combining words having a highest probability for each of the sections” requires every section of the speech utterance “I am multiple words that are combined together.  Therefore, what is claimed requires that the words “I” and “eye” are combined for the first section, “am” and “yam” are combined for the second section, and “here” and “hear” are combined for the third section (which would produce an unusual “I/eye am/yam here/hear” speech recognition result when the intended result is a text version of the spoken “I am here”).

As per Claim 4:
“the plurality of words in each of the sections” in lines 3-4 of claim 4 includes the same issues as “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1.  This phrase is also ambiguous when “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are interpreted in a way that every section has a respective plurality of words (because then it is not clear which section’s plurality of words is the one that “the plurality of words in each of the sections” in lines 3-4 of claim 4 are supposed to refer to)
“combining word” in “combining word having a highest normalized calibrated probability for each of the sections” in the last 2 lines of claim 4 is grammatically unusual.  To be grammatically proper, “combining word” should be “combining a word” or “combining words” (where “combining words having a highest normalized calibrated probability for each of the sections” would have the same issue discussed in the rejection of claim 1 pertaining to “combining words having a highest probability for each of the sections” in the 5th to last line to the 4th to last line of claim 1), and it is not clear which of “a word” or “words” is what Applicant meant to claim.

As per Claim 5:
“the plurality of words in each of the sections” in line 3 of claim 5 and “the plurality of words” in line 5 of claim 5 include the same issues as “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1.  These phrases are also ambiguous when “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are interpreted in a way that every section has a respective plurality of words (because then it is not clear which section’s plurality of words is the one that “the plurality of words in each of the sections” in line 3 of claim 5 and “the plurality of words” in line 5 of claim 5 are supposed to refer to)
As amended, “the frequency weight” in line 5 of claim 5 is ambiguous.  Each of the plurality of words has a respective frequency weight and “for each of the plurality of words” in line 5 of claim 5 grammatically refers to only “the usage frequency”, and not to “set the frequency weight higher” (and therefore “the frequency weight” does not have the same “for-loop” interpretation as “the usage frequency”, and “set the frequency weight higher” is a single step, not a step performed once per/for-each word).
As amended, “set the frequency weight higher as the usage frequency for each of the plurality of words increases” in the last 2 lines of claim 5 is unclear because it can refer to where:
1. one frequency weight is set to be higher as multiple usage frequencies (one usage frequency for each of the plurality of words) “increases” (which is unusual 
OR
2. where one frequency weight is set to be higher as one usage frequency that pertains to every one of the plurality of words increases (which is unusual because, as discussed in page 6 of the Office Action mailed 9/22/2021 [paragraph starting with “’check a usage frequency of each word’ is ambiguous”], different words presumably have different frequencies)

As per Claim 6:
“the plurality of words” (recited four times, once in line 3 of claim 6, once in line 5 of claim 6, once in lines 7-8 of claim 6, and once in line 8 of claim 6) include the same issues as “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1.  These phrases are also ambiguous when “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are interpreted in a way that every section has a respective plurality of words (because then it is not clear which section’s plurality of words is the one that the four recitations of “the plurality of words” are supposed to refer to)
“the probability” in line 7 of claim 6 is ambiguous.  In addition to “for each of the plurality of words” applying only to “the private frequency weight” and “the public frequency weight” and not to “the probability” in line 7 of claim 6, “the probability” could 

	As per Claim 7:
“the plurality of words” (recited twice, once in line 4 of claim 7, once in lines 4-5 of claim 7) include the same issues as “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1.  These phrases are also ambiguous when “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are interpreted in a way that every section has a respective plurality of words (because then it is not clear which section’s plurality of words is the one that the two recitations of “the plurality of words” are supposed to refer to)
	“determine an integrated frequency weight by weighted-summing the private frequency weight for each of the plurality of words and the public frequency weight for each of the plurality of words” is unusual and unclear because it refers to where one integrated weight is determined by weighted-summing all private weights and all public weights of all words.  Applicant appears to have intended for each word to have a respective integrated weight determined by weighted-summing a respective word’s private weight and a respective word’s public weight, but as claimed “for each of the plurality of words” grammatically applies only to “the private frequency weight” and “the public frequency weight”, and so there is only one determining of one integrated 
	“the probability” in the last line of claim 7 is ambiguous (same issue as discussed above in the 112 rejection of claim 6).
	Additionally, as a warning for Applicant, if “determine an integrated frequency weight” is amended to be a step that is performed once per word, “the integrated frequency weight” in the last line of claim 7 would become ambiguous (because then it would not be clear which word’s “integrated frequency weight” is “the integrated frequency weight” in the last line of claim 7).

	As per Claim 8:
“the plurality of words” in line 4 of claim 8 includes the same issues as “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1.  These phrases are also ambiguous when “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are interpreted in a way that every section has a respective plurality of words (because then it is not clear which section’s plurality of words is the one that “the plurality of words” in line 4 of claim 8 are supposed to refer to)

	As per Claim 11:
“the plurality of words in each of the sections” in lines 5-6 of claim 11 includes the same issues as “a plurality of words in each of sections of the speech data” in line 6-7 of in each of the sections” in lines 8-9 of claim 1.  These phrases are also ambiguous when “a plurality of words in each of sections of the speech data” in line 6-7 of claim 1 and “the plurality of words in each of the sections” in lines 8-9 of claim 1 are interpreted in a way that every section has a respective plurality of words (because then it is not clear which section’s plurality of words is the one that “the plurality of words in each of the sections” in lines 5-6 of claim 11 are supposed to refer to)
The first recitation of “the frequency weight” in line 5 of claim 11 is ambiguous (i.e. which word’s frequency weight is being calibrated?).
Additionally, “calibrate the frequency weight by multiplying the frequency weight for each of the plurality of words in each of the sections by the calibration weight” in lines 5-6 of claim 11 is unusual because the frequency weights in claim 1 each correspond to a respective word, and “calibrate the frequency weight by multiplying the frequency weight for each of the plurality of words in each of the sections by the calibration weight” in lines 5-6 of claim 11 refers to where one frequency weight (for one word) is calibrated by multiplying every word’s frequency weight by the calibration weight (not where one frequency weight for one word is calibrated by multiplying the one frequency weight for the one word by the calibration weight).

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1, 12, and 13, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As per Claim(s) 1 (and similarly claims 12-13, and consequently claims 4-11 which depends on claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) An artificial intelligence apparatus for recognizing speech of a user, comprising: a microphone; and a processor configured to: obtain, via the microphone, speech data including speech of a user, calculate a probability for each of a plurality of words in each of sections of the speech data, (i.e. each/every section has a plurality of words determine a frequency weight for each of the plurality of words in each of the sections using a speech recognition log, calibrate the probability by multiplying the calculated probability by the frequency weight, convert the speech data into text by combining words having a highest probability for each of the sections, generate a speech recognition result based on the text, and perform control corresponding to the generated speech recognition result.
2016/0005402 teaches “Automatic speech recognizers typically generate a set of alternative hypotheses 134 (i.e., candidate words) for each recognized region in an audio stream. For example, when the automatic transcription system 128a attempts to recognize the spoken word "knot," the system 128a may generate a list of alternative hypotheses 134 consisting of the words "knot," "not," "naught," and "nit," in that order. The system 128a typically associates a confidence measure with each hypothesis representing a degree of confidence that the hypothesis accurately represents the corresponding audio region. The final output of an automatic speech recognizer, such as the draft transcript 124, typically only includes the best hypothesis (i.e., the hypothesis having the highest confidence measure) for each corresponding region in the audio stream 102. If, however, the draft transcript 124 includes information about competing hypotheses, or if the relevance identifier 112 otherwise has access to the competing hypotheses 134, the relevance identifier 112 may use such competing hypothesis information 134 to generate the relevance score R 114” (paragraph 41) and “For example, the relevance identifier 112 may identify the prior relevance R.sub.H of the competing hypothesis having the highest prior relevance of all competing hypotheses for the current document region (step 504). In the example above, in which the competing hypotheses are "knot," "not," "naught," and "nit," the word "not" most likely has the highest prior relevance. In such a case, the relevance identifier 112 may use the prior relevance of the word "not" as the value of R.sub.H even though the word "not" does not appear in the draft transcript 124. Elevating the relevance of the word 
2014/0343935 teaches “Outputting the final recognition results may include determining the final scores of the one or more word candidates for the time span based on the probability values and reliabilities of the one or more word candidates for the time span, and outputting a word candidate having a highest value for the time span as one of the final recognition results” (paragraph 24) and “The final recognition result output unit 30 outputs final recognition results based on the results of the speech recognition and verification unit 32. The final recognition result output unit 30 determines final scores based on the probability values and reliabilities of the one or more word candidates for each time span. Furthermore, the final recognition result output unit 30 may output a word candidate having the highest value for each time span as a final 
It would not necessarily be obvious to combine the n-gram occurrence frequency weighting of Lloyd with the scoring of each candidate for each time span/region in the previous two references (and vice versa) because Lloyd suggests weighting an entire transcription’s score based on word-specific weights, not where each word’s score is weighted by a respective word-specific weight (i.e. not where the weighting is word-by-word).
10387568 teaches “The routine 400A then proceeds to operation 414, where a keyword score KS for the given candidate keyword 132 is calculated. In one implementation, the keyword score KS is calculated as KS=.SIGMA..sub.i.di-elect cons.keywordWS.sub.i, where the summation runs through every word contained in the given candidate keyword 132. The keyword score 134 can also be calculated as a weighted sum of the word scores for the words contained in the candidate keyword 132 and the weight for each word score can be utilized to reflect the importance of the corresponding word. From operation 414, the routine 400A proceeds to operation 416, where it ends” and “A keyword can be a unigram, i.e. consisting of a single word, or a 
2014/0278407 teaches “If the candidate transcription was found, the computing system 110 determines a probability score for the candidate transcription using the first component (308). If the candidate transcription was not found, the computing system determines a probability score for the candidate transcription using a second component of the language model (310). For example, the computing system 110 can "back off" to a generalized n-gram model. The computing system 110 normalizes the probability score from the second component (312), for example, by multiplying the probability score by a weighting value that calibrates the second component relative to the first component. The computing system 110 then evaluates the candidate transcription using the probability score (314), which is either a score from the first component or a normalized score from the second component” (paragraph 97) and “The computing system 110 can generate a language model 120 that includes two components, a first component that can assign scores to a defined set of language sequences, and a second component that can assign scores to any language sequence” (paragraph 23).
2019/0258717 teaches “The curating of the knowledge continues at step 795 where the scores are interpreted to determine whether the initial interpretation is reliable and, when reliable, adds the initial interpretation to a knowledge database. For example, 
10609037 teaches “the scores may be combined in a weighted combination, such as a weighted sum, by multiplying each score by a corresponding weight and summing the weighted values to determine an aggregate correspondence score. The weights may be determined with a variety of different techniques. In some cases, the weights may be hand tuned manually, for instance, by a system administrator or developer. In some cases, the weights may be changed dynamically based on feedback, such as feedback indicative of false positives or false negatives in the determination of block 34” and “In some cases, certain attributes are expected to be more indicative of attacks than others, as some attributes are expected to change relatively frequently and are less indicative of the second computing device being impersonated. Accordingly, some embodiments may determine a score for each pair of attributes compared between the known profile and the observe profile and that score 
2020/0243092 (foreign priority date precedes effective date of this application) teaches “The converter 30H converts the speech data into a character string for every word string by adopting a word string having the highest appearance probability among a set of the word strings which are obtained by arranging the read morphemes in time series”.
2008/0208582 teaches “in speech than simply the recognition of each word spoken. As a result, while conventional speech recognition techniques focus on identifying a set of alternatives for each spoken word, determining which alternative has the highest probability of actually being the word that was spoken and discarding the remainder of the alternatives, embodiments of the invention recognize that the discarded alternatives may have significant value in identifying”.  These references appear to teach (but also teach away from) word-by-word recognition.

	Upon further search (in response to the amendment filed 12/22/2021):
10210860 teaches “In example neural network 1400 an output layer 1410 is provided that outputs the probability that the input corresponds to the associated word 
2007/0083374 teaches “This example demonstrates the desirability for a voice processing software to detect a sudden change in the use of a historically uncommon word or phrase (e.g., "Ivan"), and to dynamically adjust the probabilities of that word in the language model being used by the voice processing system. As a result of implementing such detection and adjustment, the number of errors that occur during a voice recognition session may be decreased. Additionally, after some amount of time 
7505969 teaches “As shown, method includes providing a products database having product records containing information regarding an associated product in step 62, parsing a document in step 64, and determining word scores of the words in the document based on the frequency of the words in the document in step 66. The word scores are adjusted by predetermined weightings corresponding to the use of each word in the document in step 68, and a keyword query search string is constructed using words having the highest word scores in step 70. In step 72, the product records of the products database are searched to identify products satisfying the keyword query search string, and in step 74, product scores are assigned to the identified products based on matches to the keyword query search string” (col. 17, lines 17-42).  This reference suggests generating a keyword query search string sing words having the highest weight-adjusted word scores.  This reference appears to be directed to matching products to a document, and not to speech recognition.
2017/0357632 teaches “Once the electronic device 900 has adjusted probabilities assigned to words, the electronic device 900 thereafter identifies (e.g., selects) one or more words corresponding to any number of highest weighted probabilities and provides the identified words as candidate words 920. Optionally, only words having weighted probabilities exceeding a threshold are identified as candidate 
2008/0270138 teaches “Weight given to a word or other textual content by the time-based weighting algorithm and/or the frequency-based weighting algorithm can increase the probability that the ASR algorithm will use the word. In an exemplary embodiment, each word weighted by the frequency-based weighting algorithm can receive the same amount of weight. Similarly, each word weighted by the time-based weighting algorithm can receive the same amount of weight. Alternatively, different words can receive different weights and/or decaying time periods based on word characteristics. For example, the frequency-based weighting algorithm can give more weight to a word with a unique phonetic sequence than a word with a more common phonetic sequence. Other word characteristics can include phonetic length of the word, the frequency with which the word occurs in the visual (or audiovisual) content or textual metadata content, and/or the time interval during which the word appears. In an alternative embodiment, the weighting algorithms may not be used such that all of the selected textual content has the same likelihood of being used by the ASR algorithm” (paragraph 57).  This reference describes where different words can have different weights.
	2005/0192802 teaches “In one embodiment, if ambiguity exists in the output of the word based disambiguating engine 107, a phrase based disambiguating engine 113 further checks the result against the phrase list 115, which may include word bi-grams, trigrams, etc. One or more previously recognized words may be combined with the current word to match with the phrases in the phrase list 115. The usage frequency of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 2/4/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658